Citation Nr: 1131093	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  The Veteran's service-connected disabilities are PTSD, rated 70 percent and residuals of left foot gunshot wound with traumatic arthritis, rated 30 percent.  Therefore, the schedular criteria for TDIU are met.  At issue, however, is whether, due to service-connected disabilities alone, the Veteran is unable to secure or pursue substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran claims that, as a result of his PTSD and left foot gunshot wound, he is unemployable and had to take early retirement from his job as an electrician in December 2005 at age 55.  At his June 2011 Travel Board hearing, he testified that he is unable to engage in work in a position that requires as much technical knowledge as being an electrician because such jobs require contact with others, while his PTSD compels him to avoid conversation.  He is clearly shown to have severe occupational impairment due to PTSD (as he is rated 70 percent for the disability) as well as severe impairment due to the left foot gunshot wound (as he is rated 30 percent, the maximum rating allowed for foot injuries).  However, the cumulative effect of these two disabilities on his employability is unclear.  

There are conflicting medical opinions in this matter: A May 2006 VA PTSD examiner opined that the Veteran's psychiatric problems do not prevent him from getting employment; a December 2007 VA PTSD examiner opined that Veteran would be deemed psychologically able to maintain employment if not for his physical problems (the examination report notes a history of (nonservice-connected) shoulder and knee surgery/problems);  and a January 2008 VA feet examiner opined that the changes on the left foot affect only physical employment, with no effect on sedentary employment.  However, a February 2008 psychological evaluation report in connection with the Veteran's claim for Social Security Administration (SSA) benefits found that "the examinee related appropriately to the psychologist, but he may have some difficulty interacting with his enlarged social experience because of his panic attacks" and "would have difficulty with the stress and pressure of daily work activity because of his panic attacks and pain."  (The Veteran was awarded SSA benefits for muscle, ligament and fascia and anxiety related disorders.)  Similarly, an August 2009 treatment report by the Veteran's VA psychologist notes that he is unemployable and explains that "in the more demanding environment of the work world, his anxiety and chronic pain will interfere, as before, with the persistent attention and energy that employment requires."  

The record does not include a contemporaneous examination to assess whether or not the Veteran's service-connected disabilities, when considered together, are of such nature and severity so as to preclude him from engaging in any regular gainful employment.  As noted above, there were separate VA psychiatric and orthopedic examinations in September 2006, December 2007, and January 2008 to assess the severity and impact on employment of the PTSD and the left foot gunshot wound with arthritis disability individually, yet no opinion reconciling the two disabilities and their cumulative impact on the Veteran's ability to work.
The record reflects that the Veteran also has several nonservice-connected disabilities (including shoulder and knee surgery/problems) that may also impact on his ability to pursue gainful employment.  As such evidence suggests that the Veteran's overall condition, and not just his service-connected disabilities, impairs his ability to work, an examination to ascertain the causes(s) of his work impairment is necessary prior to deciding this claim.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the central inquiry in TDIU claims is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability").

At his June 2011 Travel Board hearing, the Veteran testified that he receives VA mental health treatment every two weeks, and has received private mental health treatment.  A December 2008 statement from Evers Psychological Associates reveals that the Veteran was treated there until December 2006.  Any unassociated records of VA or private treatment the Veteran has received for his service-connected PTSD and left foot gunshot wound are pertinent evidence, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his psychiatric and left foot complaints since December 2005 (one year prior to receipt of his TDIU claim) and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include records from Evers Psychological Associates).  The RO should secure copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  
2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact his service connected disabilities (PTSD and residuals of a left foot GSW) would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities (PTSD and residuals of left foot gunshot wound with traumatic arthritis).

b)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.

(c)  Please identify the types of employment, if any, that would not be inconsistent with/precluded by the cumulative functional limitations due to the service-connected disabilities and opine whether the PTSD and left foot disability when considered together render the Veteran incapable of participating in any gainful employment consistent with his education and work experience.

The examiner must explain the rationale for all opinions offered in detail.

3.  The RO should then re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

